Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the amendment filed on 11/30/2021.
Claims 1-3, 6-10, 13-17 & 20-25 are allowed over the prior art of record.
REASONS FOR ALLOWANCE
 	The following is an examiner's statement of reasons for allowance:
	Independent Claims 1, 8 & 15 distinguishes itself over the prior arts. It is to be noted that it is the combination of all limitations that renders the claims allowable	

	The prior art of record does not teach, either singly or in combination
	Claim 1: “A device, comprising: 
a non-transitory computer-readable medium storing a set of processor-executable instructions; and 
one or more processors configured to execute the set of processor-executable instructions, wherein executing the set of processor-executable instructions causes the one or more processors to: 
maintain correlation information indicating respective correlations between a plurality of keywords and a plurality of traffic attributes; 
receive, from one or more requesting devices, a request to intercept target traffic, sent via a wireless network, associated with a particular user equipment ("UE"), the request  including a particular set of keywords; 
identify, based on the correlation information, a particular set of traffic attributes, of the plurality of 
traffic attributes, that are correlated to the particular set of keywords included in the request, wherein 
the particular set of traffic attributes includes a particular network slice; 
components, out of a plurality of network components of the wireless network, that handle traffic that meets the particular set of traffic attributes, wherein selecting the one or more network components 
includes selecting one or more network components associated with the particular network slice; 
configure the selected one or more network components associated with the particular network slice to intercept target traffic, associated with the UE, that meets the particular set of traffic attributes; and 

 receive, from the one or more network components, the intercepted target traffic associated with the UE, wherein the intercepted target traffic has been intercepted by the one or more network components based on the particular set of  traffic attributes, the intercepted target traffic being a subset of traffic associated with the UE.”  
Claims 1-3, 6-10, 13-17 & 20-25 are allowed based on the same reason(s).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIBTE H BUKHARI/Examiner, Art Unit 2449